DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 (figures 1 and 2) and claims 1-16 in the reply filed on 7/28/2022 is acknowledged.  The traversal is on the grounds that there is no undue burden in searching/examining all species together.  This is not persuasive.
The search is overly burdensome as is evidenced by at least the different field of search required for the mutually exclusive features of the different species.  See MPEP 808.02 which states that undue burden is established by any one of the following: a separate classification, a separate status, or a different field of search.  
Furthermore, the principles of compact prosecution dictate that search burden not be limited solely to the terms of the claims alone.  See MPEP 904.03 which states “It is normally not enough that references be selected to meet only the terms of the claims alone… the search should, insofar as possible, also cover all subject matter which the examiner reasonably anticipates might be incorporated into applicant’s amendment. … In doing a complete search, the examiner should find and cite references that, while not needed for rejecting the claims, would be useful for forestalling the presentation of claims to other disclosed subject matter regarded by applicant as his or her invention, by showing that this other subject matter is old or obvious”.
Further note that examination burden is not limited to search but rather includes numerous other activities conducted throughout prosecution such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments (to include the U.S. Patents in all relevant classes, all relevant foreign art, all relevant publications and any relevant Non-patent literature), updating prior searches, formulating responses, constructing formal written replies, etc.  
Lastly, the search, review of art, examination and preparation of the current Office action for only the elected species has exceeded the time available for a single application such that it would have been empirically overly burdensome to search/examine any additional species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 7/28/2022.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 6/1/2020. It is noted, however, that applicant has not filed a certified copy of the KR10-2020-0065886 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Take for instance the following examples:
It is unclear what element “a rotating location” (line 3 of claim 1) is to modify, e.g., the previously recited “shift lever”, “housing”, or another element.
It is unclear what element “an operation is performed” (line 6 of claim 1) is to modify.
It is unclear what element is to be “provided with a stopper” (line 5 of claim 1).
It is unclear what element “formed” (line 7 of claim 1) is to modify, e.g., “guide”, “housing”, “stopper” or some other element.
It is unclear which, if any, of the previously recited elements “a first fixing hole and a second fixing hole” are located in.
It is unclear which element the stopper “is inserted” (line 9 of claim 1, line 10 of claim 1).
The limitations “undeployed location” and “deployed location” (claim 1) are recited without reference frame such that it is unclear how the terms are to limit the claim, e.g., undeployed/deployed where?
The limitation “transfer a shift signal according to the rotating location” (last line of claim 1) is unclear as to where the signal is transferred and in what manner “according to” limits the claim.
It is unclear if the limitation “a sensing sensor” (claim 2) is to refer to the same element as the previous claim 1 recitation or to an additional element.1

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Beattie US6325196.
As noted in the 35 USC 112 clarity rejections elsewhere above uncertainty exists as to claim meaning and scope.  In accordance with MPEP § 2173.06 the examiner applies the prior art under 35 U.S.C. 102 in the interest of compact prosecution.  However, an exhaustive mapping of the art to every limitation of the claims would require improper speculation and assumption as to claim meaning and scope.2  
 The prior art appears to disclose applicant’s shift lever apparatus, as best understood, to include a shift lever (75 and/or 78),  a housing (39’, 47), an operating mechanism (43), a stopper (115) drawn out or drawn into the operating mechanism depending on whether an operation is performed (operation seen in figures 7 and 7a); a guide (114 and or 59), a first fixing hole (121A) and a second fixing hole (133A) are spaced apart from each other within a rotating radius of the stopper (radius from stopper to center of rotation of 85); and a sensing sensor (see “Hall effect sensors”).

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".
        
        2 See MPEP 2173.06 which states that a prior art rejection should not include considerable speculation about the meaning of terms employed in a claim or assumptions as to the scope of the claim citing In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).